COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-15-00006-CV

VINEET MANSUKHANI                                                     APPELLANT

                                            V.

SANGEETA MANSUKHANI                                                     APPELLEE

                                        ------------

           FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 324-484741-10

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      Appellant’s brief was originally due on July 15, 2015.       After this court

granted several requests for extensions of time to file the brief, appellant filed a

noncompliant brief on January 12, 2016. We notified appellant of the specific

deficiencies in the brief and requested that he file an amended brief no later than

January 29, 2016. We also warned him that the failure to file a compliant brief



      1
          See Tex. R. App. P. 47.4.
could result in the striking of the brief he had filed, waiver of noncomplying points,

or dismissal of this appeal.

      Appellant failed to file a corrected brief. We again warned him on February

23, 2016 that this appeal could be dismissed for want of prosecution unless he or

any party desiring to continue the appeal filed on or before March 4, 2016, a

motion with this court explaining the failure to file the corrected brief and the need

for an extension.

      On March 7, 2016, Appellant filed “Appellant’s Second Motion to Abate;

Or, Appellant’s Fourth Motion to Extend the Briefing Deadline,” which we granted

on March 8, 2016, ordering appellant to file his compliant brief on or before

July 5, 2016. We also stated that no further extensions would be granted, and

we again warned that failure to file a compliant appellant’s brief could result in the

dismissal of this appeal for want of prosecution.       We have yet to receive a

compliant appellant’s brief.

      Because appellant has failed to file a compliant brief in accordance with

this court’s March 8, 2016 order, we dismiss the appeal for want of prosecution.

See Tex. R. App. P. 38.8(a), 42.3(b), (c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                      PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 28, 2016




                                           2